Case 3:04-cr-30139-SMY Document 1213 Filed 08/25/20 Page 1 of 2 Page ID #4420




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS


    UNITED STATES OF AMERICA,                            )
                                                         )
                           Plaintiff,                    )
                                                         )
    vs.                                                  )   Case No. 04-CR-30139-SMY-1
                                                         )
    DOUGLAS E. FARMER,                                   )
                                                         )
                           Defendant.                    )

                                                  ORDER
          Pending before the Court are Defendant Douglas E. Farmer’s Emergency Motion for

Compassionate Release Due to Covid-19 (Doc. 1203) and the Government’s Motion to Dismiss

(Doc. 1211), to which Defendant has not responded. For the following reasons, Defendant’s

Motion is DENIED and the Government’s Motion is GRANTED.

          Section 603 (b)(1) of the First Step Act permits the Court to reduce a term of imprisonment

upon motion of either the Director of the Bureau of Prisons (“BOP”) or a defendant for

“extraordinary or compelling reasons” so long as the reduction is “consistent with applicable

policy statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A)(i). A

defendant seeking compassionate release must first request that the BOP file a motion seeking the

same. Id. If the BOP declines to file a motion, the defendant may file a motion on his own behalf,

provided he has either exhausted administrative remedies or 30 days have elapsed since the warden

at his institution received such a request, whichever is earliest. Id.

          Farmer asserts he filed his motion only 2 days after seeking relief from the Warden at the

Yazoo City Low Federal Correctional Institution.1               Nevertheless, he argues the exhaustion


1
 The Government maintains Farmer did not submit a request for compassionate release at all and Defendant has not
provided proof of the same.

                                                 Page 1 of 2
Case 3:04-cr-30139-SMY Document 1213 Filed 08/25/20 Page 2 of 2 Page ID #4421




requirement should be waived given the extraordinary circumstances presented by the COVID-19

pandemic and the associated risks to his health and safety.

        The exhaustion requirement is mandatory: Defendant must either fully exhaust his

administrative remedies or wait 30 days after making a request of the warden with no response

before filing suit. United States v. Alam, 960 F.3d 831, 833-4 (6th Cir. 2020); United States v.

Raia, 954 F.3d 594, 597 (3rd Cir. 2020) (Noting that the failure to exhaust “presents a glaring

roadblock foreclosing compassionate release.”); United States v. Elion, 2020 WL 4284354 (S.D.

Ill. 2020).

        Accordingly, Defendant’s Emergency Motion for Compassionate Release (Doc. 1203) is

DENIED and the Government’s Motion to Dismiss (Doc. 1211) is GRANTED.

        IT IS SO ORDERED.

        DATED: August 25, 2020


                                                     STACI M. YANDLE
                                                     United States District Judge




                                           Page 2 of 2
